                     IN THE UNITED STATES DISTRIC COURT
                         WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

RACHEL MILLER; TEXAS DEMOCRATIC
PARTY; DNC SERVICES CORP., d/b/a
DEMOCRATIC NATIONAL COMMITTEE;
DSCC; and DCCC,

       Plaintiffs,

v.                                        CIVIL ACTION NO. 1:19-cv-01071

RUTH HUGHS, in her official capacity as
the Texas Secretary of State,

       Defendant.


              THE TEXAS SECRETARY OF STATE’S MOTION TO DISMISS
Introduction ........................................................................................................................................................ 1
Background ......................................................................................................................................................... 2
Argument ............................................................................................................................................................ 3
    I.     The Secretary of State Is Not a Proper Defendant .......................................................................... 3
          A.       The Secretary Does Not Enforce the Ballot Order Statute .................................................... 4
          B.       Plaintiffs Cannot Overcome Sovereign Immunity................................................................... 5
          C.       Plaintiffs Do Not Have Standing to Sue the Secretary............................................................ 7
    II.        Plaintiffs Lack Standing to Challenge the Ballot Order Statute ................................................. 8
          A.       Miller Has Not Alleged an Injury in Fact .................................................................................. 8
          B.       The Committee Plaintiffs Lack Standing.................................................................................10
          C.       The Committee Plaintiffs Lack Statutory Standing................................................................14
    III.       The Political Question Doctrine Bars Consideration of Plaintiffs’ Claims ............................15
    IV.        The Ballot Order Statute Is Constitutional .................................................................................16
          A.       The Ballot Order Statute Does Not Burden the Right to Vote ...........................................16
          B.       Plaintiffs’ Equal Protection Claim Also Fails..........................................................................22
    V.         Plaintiffs Are Not Entitled to Relief ............................................................................................22
Conclusion ........................................................................................................................................................25




                                                                                  ii
                                             INTRODUCTION

        Texas’s Ballot Order Statute provides a simple rule for determining the order in which

candidates appear on the ballot. For each race, candidates are arranged in a consistent party order,

based on how many votes their parties received in the last gubernatorial election.

        That has been the law since 1963, when Texas Democrats first enacted the Ballot Order

Statute. But after reaffirming that law in 1975 and 1985, when they controlled both chambers of the

Texas Legislature by overwhelming majorities and the Governor’s mansion, Texas Democrats have

had a change of heart. All of a sudden, they believe the Ballot Order Statute is unconstitutional.

        This Court should dismiss Plaintiffs’ claims for five reasons. First, Plaintiffs cannot sue the

Secretary of State because she does not enforce the Ballot Order Statute. The Secretary does not

cause Plaintiffs’ purported injuries, and she cannot redress them. In reality, Plaintiffs’ suit is an

impermissible attempt to sue the State itself. For these reasons, sovereign immunity bars Plaintiffs’

claims, and they lack standing.

        Second, the Ballot Order Statute does not injure Plaintiffs. Whether a plaintiff ’s preferred

political party is likely to win various elections is not a cognizable injury in fact.

        Third, Plaintiffs’ challenge presents a nonjusticiable political question. The Constitution does

not define what a “fair” ballot order would be. Plaintiffs’ complaints are political, not legal.

        Fourth, the Ballot Order Statute is constitutional. It does not burden anyone’s constitutional

rights, and it furthers the State’s weighty interests in preventing gamesmanship, avoiding voter

confusion, making voting easier, and simplifying administration.

        Finally, Plaintiffs are not entitled to the equitable relief they seek. Texas Democrats caused

the Ballot Order Statute to be enacted and, on Plaintiffs’ own theory, benefited from the statute for

years thereafter. Instead of challenging the Ballot Order Statute at their first opportunity, Plaintiffs

waited decades. They should not now be heard to complain about the Ballot Order Statute.

                                                      1
                                            BACKGROUND

       In Texas, local officials prepare ballots. See Tex. Elec. Code § 52.002. The Election Code

instructs them how to do so. See id. §§ 52.001–.095. Plaintiffs challenge one such instruction.

       In a general election, ballots are “arranged in vertical columns separated by parallel lines.” Id.

§ 52.065(a). The leftmost column lists the “title of [each] office to be voted on.” Id. § 52.065(b).

“The name of each political party with a nominee on the ballot shall be printed at the top of the second

and as many succeeding columns as necessary.” Id. § 52.065(c). Candidate names “appear opposite

the office [for which they are running] in the appropriate party column.” Id. Spaces for independent

and write-in candidates are included to the right of the party columns. Id. § 52.065(c)–(d).

       The Ballot Order Statute governs the order in which party columns appear. For “parties with

nominees for statewide or district offices,” the columns are “arranged in descending order of the

number of votes received statewide by each party’s candidate for governor in the most recent

gubernatorial general election, beginning on the left with the party whose candidate received the

highest number of votes.” Id. § 52.091.

       Plaintiffs challenge this provision. What they do not mention is that a Legislature dominated

by Democrats enacted the Ballot Order Statute more than fifty-five years ago.

       In 1963, Texas’s first Ballot Order Statute provided that party columns would be “arranged in

the order of the number of votes cast for each party’s candidate for Governor at the preceding general

election.” Act of May 4, 1963, 58th Leg., R.S., ch. 424, § 35, 1963 Tex. Gen. Laws 1017, 1051

(previously codified in Tex. Rev. Civ. Stat. Elec. Code art. 6.05b (West Supp. 1964)). At that time, the

Texas Senate contained thirty-one Democrats and zero Republicans. The Texas House contained at




                                                   2
least one hundred forty Democrats and ten Republicans. The Governor was also a Democrat. 1

        In 1975, the Legislature amended the Ballot Order Statute but retained the same rule for party

order. See Act of May 28, 1975, 64th Leg., R.S., ch. 682, § 15, 1975 Tex. Gen. Laws 2080, 2091

(previously codified at Tex. Rev. Civ. Stat. Elec. Code art. 6.05b (West Supp. 1975)). At that time, the

Texas Senate contained twenty-nine Democrats and two Republicans. The Texas House contained

one hundred thirty-two Democrats and eighteen Republicans. The governor was also a Democrat.

        In 1985, the Legislature recodified the Election Code. It again amended the Ballot Order

Statute and again retained the same rule for party order. See Act of May 13, 1985, 69th Leg., R.S., ch.

211, § 1, 1985 Tex. Gen. Laws 802, 872 (codified at Tex. Elec. Code § 52.091(b)). At that time, the

Texas Senate contained twenty-five Democrats and six Republicans. The Texas House contained

ninety-five Democrats and fifty-five Republicans. The Governor was also a Democrat.

        But now, Plaintiffs—the Texas Democratic Party, the Democratic National Committee, the

Democratic Senatorial Campaign Committee, the Democratic Congressional Campaign Committee,

and an individual supporter of Democratic candidates—argue the Ballot Order Statute violates the

Constitution. And they have brought this suit against the Secretary of State, rather than any officials

who enforce the law at issue.

        The Secretary respectfully moves to dismiss Plaintiffs’ claims for lack of subject-matter

jurisdiction and failure to state a claim. See Fed. R. Civ. P. 12(b)(1), (6).

                                                ARGUMENT

I.      The Secretary of State Is Not a Proper Defendant

        Plaintiffs complain about the manner in which ballots are prepared. But the Secretary does




1Information regarding the partisan affiliations of legislators and Governors is from the Legislative Reference
Library of Texas. See Texas Legislators: Past & Present, https://lrl.texas.gov/legeLeaders/members/member
search.cfm; Governors of Texas: 1846–present, https://lrl.texas.gov/legeLeaders/governors/govBrowse.cfm.
                                                      3
not prepare ballots. Plaintiffs cannot sue the Secretary for something she does not do.

        A.       The Secretary Does Not Enforce the Ballot Order Statute

        Under Texas law, various local officials are charged with preparing ballots, depending on the

type of election. See Tex. Elec. Code § 52.002. As a result, local officials implement the Ballot Order

Statute. The Secretary does not. 2

        Local officials have independent legal obligations to comply with the Ballot Order Statute,

regardless of any action or inaction by the Secretary of State. The Secretary does not supervise local

officials’ compliance with the Ballot Order Statute, and she is not empowered to ensure or prevent

such compliance.

        If local officials do not comply with the Ballot Order Statute, their actions may be reviewable

in an election contest. See id. § 221.003(a) (requiring the tribunal “to ascertain whether the outcome

of the contested election, as shown by the final canvass, is not the true outcome because . . . (2) an

election officer . . . (C) engaged in other fraud or illegal conduct or made a mistake”). But that is a

private cause of action brought by the losing candidate, not an enforcement action brought by the

Secretary of State. See id. § 232.002 (“Any candidate . . . may contest the election.”).

        Although the Election Code charges the Secretary of State with “obtain[ing] and maintain[ing]

uniformity in the application, operation, and interpretation of this code,” id. § 31.003, it does not




2 Plaintiffs contend that the Secretary of State “is specifically responsible for prescribing ‘the form of the
ballot.’ ” Compl. ¶ 18 (quoting Tex. Elec. Code § 105.002(c)). But that provision relates to a “State Write-In
Ballot” for “Voting by Military Personnel or Other Persons Overseas.” Tex. Elec. Code ch. 105 (title); id.
§ 105.002 (title). The State Write-In Ballot is rarely applicable today. See, e.g., Election Advisory 2018-04 (Jan.
9, 2018), https://www.sos.texas.gov/elections/laws/advisory2018-04.shtml (“As a practical matter, these
changes to the FWAB mean that the State Write-In Ballot (SWAB) under Section 105.002 of the Code has little
importance in the general election for state and county officers.”); Election Advisory 2016-18 (Sept. 15, 2016),
https://www.sos.texas.gov/elections/laws/advisory2016-18.shtml (same). In any event, the State Write-In
Ballot, as its name suggests, allows voters to “write in” their preferred candidates. Voters do not select names
from pre-printed lists of candidates. Thus, the Ballot Order Statute cannot apply. In short, the Secretary’s
authority under § 105.002(c) has nothing to do with Plaintiffs’ claims.
                                                        4
provide her the power to coerce local officials. Instead, it authorizes the Secretary of State to “assist

and advise all election authorities with regard to the application, operation, and interpretation of this

code.” Id. § 31.004(a). Thus, the Secretary “maintain[s] an informational service for answering

inquiries of election authorities relating to the administration of the election laws or the performance

of their duties.” Id. § 31.004(b). The Secretary’s other enforcement powers would not allow her to

coerce a local official in a case like this. See, e.g, id. § 31.005.

        In light of the Secretary’s limited role under state law, Plaintiffs’ claims suffer from two

jurisdictional defects: (1) Plaintiffs cannot overcome sovereign immunity, and (2) they lack standing.

        B.       Plaintiffs Cannot Overcome Sovereign Immunity

        Sovereign immunity bars Plaintiffs’ claims. “[T]he principle of state-sovereign immunity

generally precludes actions against state officers in their official capacities, subject to an established

exception: the Ex parte Young doctrine.” McCarthy ex rel. Travis v. Hawkins, 381 F.3d 407, 412 (5th Cir.

2004) (citation omitted). Thus, Plaintiffs’ claims fail unless they fit the Ex parte Young exception.

        Ex parte Young “rests on the premise—less delicately called a ‘fiction’—that when a federal

court commands a state official to do nothing more than refrain from violating federal law, he is not

the State for sovereign-immunity purposes. The doctrine is limited to that precise situation . . . .” Va.

Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 255 (2011) (citation omitted). As a consequence, Ex

parte Young applies only when the defendant enforces the challenged statute. See Ex parte Young, 209

U.S. 123, 157 (1908) (“In making an officer of the state a party defendant in a suit to enjoin the

enforcement of an act alleged to be unconstitutional, it is plain that such officer must have some

connection with the enforcement of the act, or else it is merely making him a party as a representative

of the state, and thereby attempting to make the state a party.”); Morris v. Livingston, 739 F.3d 740, 746

(5th Cir. 2014) (“The required connection is not merely the general duty to see that the laws of the



                                                        5
state are implemented, but the particular duty to enforce the statute in question and a demonstrated

willingness to exercise that duty.” (quotations omitted)).

        As the Fifth Circuit explained in an opinion just last week, even when a government official

“has the authority to enforce” a challenged statute, a plaintiff still must show the official “is likely to

do [so] here.” City of Austin v. Paxton, No. 18-50646, 2019 WL 6520769, at *6, — F.3d — (5th Cir.

Dec. 4, 2019). Without evidence of likely enforcement, the government official “lacks the requisite

connection to the enforcement of ” the challenged law. Id. (quotations omitted).

        This case follows a fortiori from Paxton. As explained above, the Secretary cannot enforce the

Ballot Order Statute. She does not enforce the law herself, nor does she control local officials’

enforcement of it. She therefore necessarily lacks any connection to the challenged statute for

purposes of Ex parte Young. Plaintiffs have not, and cannot, plausibly allege that the Secretary “is likely

to” enforce the Ballot Order Statute. Paxton, 2019 WL 6520769, at *6.

        But even if the Secretary could control local officials’ enforcement, a federal court could not

order her to exercise such power. Sovereign immunity forbids it.

        The Ex parte Young exception is limited to prohibitory injunctions “prevent[ing] [a state

official] from doing that which he has no legal right to do.” Ex parte Young, 209 U.S. at 159. It does

not authorize mandatory injunctions directing “affirmative action.” Id.; see also Larson v. Domestic &

Foreign Commerce Corp., 337 U.S. 682, 691 (1949) (“Of course, a suit may fail, as one against the

sovereign, even if it is claimed that the officer being sued has acted unconstitutionally or beyond his

statutory powers, if the relief requested cannot be granted by merely ordering the cessation of the

conduct complained of but will require affirmative action by the sovereign or the disposition of

unquestionably sovereign property.”). Thus, sovereign immunity bars “cases where the [defendant]

sued could satisfy the court decree only by acting in an official capacity.” Zapata v. Smith, 437 F.2d

1024, 1026 (5th Cir. 1971) (Frankfurter, J., dissenting).

                                                    6
        C.       Plaintiffs Do Not Have Standing to Sue the Secretary

        Plaintiffs cannot establish standing to sue the Secretary because her actions do not cause their

alleged injuries. Whether and how a particular ballot complies with the Ballot Order Statute depends

on the actions of local officials, not the Secretary of State. Thus, Plaintiffs’ asserted injuries are not

“fairly traceable to the challenged action of the defendant”; they are “the result of the independent

action of some third party not before the court.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)

(quotation and alterations omitted). Plaintiffs’ argument that the statute causes their injuries is irrelevant

to the question at hand: whether Defendant causes Plaintiffs’ injuries. See Okpalobi v. Foster, 244 F.3d

405, 426 (5th Cir. 2001) (en banc) (dismissing for lack of standing and explaining that courts should

not “confuse[] the statute’s immediate coercive effect on the plaintiffs with any coercive effect that

might be applied by the defendants”).

        For similar reasons, Plaintiffs’ purported injuries are not redressable. Relief against the

Secretary would not accomplish anything. Plaintiffs’ requested injunction preventing “the Secretary

of State . . . from implementing, enforcing, or giving any effect to the Ballot Order Statute” would not

meaningfully change the status quo. Compl. 17. The Secretary does not implement, enforce, or give

effect to the Ballot Order Statute. 3

        Plaintiffs’ alternative request—an injunction “requiring the Secretary of State to use a ballot

order system that gives similarly situated major-party candidates an equal opportunity to be listed first




3 That the Secretary is the “Chief Election Officer” is irrelevant. Compl. ¶ 18 (citing Tex. Elec. Code
§ 31.001(a)). Although the Fifth Circuit once cited this statutory language in finding standing, see OCA-Greater
Hous. v. Tex., 867 F.3d 604, 613–14 (5th Cir. 2017), that case’s reasoning does not apply when the challenged
statute is enforced through a private cause of action. In Okpalobi, the en banc Fifth Circuit found abortion
doctors did not have standing to sue state officials regarding a law regulating their conduct because the law was
enforced by a private cause of action, not by the state officials. See 244 F.3d at 426–27. But in OCA-Greater
Houston, there was “no private right of action,” so the court distinguished Okpalobi. OCA-Greater Hous., 867
F.3d at 613. Here, there is a private right of action, so Okpalobi controls. The Ballot Order Statute regulates
local officials, and it is enforced through an election contest brought by the losing candidate, not the Secretary.
                                                        7
on the ballot”—would be equally ineffective. Id. Because the Secretary does not prepare the relevant

ballots, the Secretary’s “use [of] a ballot order system” could not redress Plaintiffs’ purported injuries.

        Local officials, unaffected by the judgment in this case but bound by state law, would

presumably continue to implement the Ballot Order Statute just as they do now. Plaintiffs do not

request an injunction ordering the Secretary of State to order local officials to disregard the Ballot

Order Statute, but even if they did, this Court could not grant it. See Okpalobi, 244 F.3d at 427

(emphasizing “the elemental fact that a state official cannot be enjoined to act in any way that is beyond

his authority to act in the first place”).

        When, “[f]or all practical purposes,” any relief entered against the defendant would be “utterly

meaningless,” the plaintiff cannot establish redressability. Id. at 426. That is the case here.

        As a result, this Court lacks jurisdiction over Plaintiffs’ claims. The Secretary does not enforce

the challenged statute, and she cannot control the local officials who do. That means Plaintiffs cannot

overcome the State’s sovereign immunity and lack standing. But even if the Secretary could control

local officials, she could do so only in her official capacity, and sovereign immunity does not allow a

suit to compel affirmative action by a state official.

II.     Plaintiffs Lack Standing to Challenge the Ballot Order Statute

        Plaintiffs lack Article III standing to sue any defendant because they have not suffered

cognizable injuries in fact. In addition, Plaintiffs lack statutory standing because they cannot use

Section 1983 to sue for alleged violations of third parties’ rights.

        A.       Miller Has Not Alleged an Injury in Fact

        The only individual plaintiff in this case, Rachel Miller, claims to be injured because the Ballot

Order Statute reduces the likelihood that Democratic candidates will win elections. Compl. ¶ 13

(alleging Miller “will suffer” “[a]s a result” of Republican candidates having an “advantage” in the

election). But complaints about election results are generalized grievances common to all supporters

                                                     8
of the losing party, not injuries in fact. See Gill v. Whitford, 138 S. Ct. 1916, 1933 (2018) (“[T]his Court

is not responsible for vindicating generalized partisan preferences.”).

        When a “preferred candidate . . . has less chance of being elected,” the “harm” is not “a

restriction on voters’ rights and by itself is not a legally cognizable injury sufficient for standing.”

Becker v. FEC, 230 F.3d 381, 390 (1st Cir. 2000); see also Gottlieb v. FEC, 143 F.3d 618, 622 (D.C. Cir.

1998). Indeed, even the loss of a preferred candidate is not an injury in fact. See Berg v. Obama, 586

F.3d 234, 240 (3d Cir. 2009) (explaining that a plaintiff ’s “wish that . . . voters had chosen a different

presidential candidate” is not “a legal harm”).

        Even if losing an election might injure a candidate, that loss would not constitute an injury in

fact for voters. “Several other Circuit Courts have also concluded that a voter fails to present an injury-

in-fact when the alleged harm is abstract and widely shared or is only derivative of a harm experienced

by a candidate.” Crist v. Comm’n on Presidential Debates, 262 F.3d 193, 195 (2d Cir. 2001). Moreover,

Miller has not plausibly alleged that any particular candidate will in fact lose an election because of the

Ballot Order Statute. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410 (2013) (requiring an injury to

be “certainly impending”); Wagner v. Cruz, No. 2:16-cv-55, 2016 WL 1089245, at *3 (D. Utah Mar. 18,

2016) (describing as speculative an alleged injury that turned on whether a candidate would win an

election), aff ’d, 662 F. App’x 554, 555 (10th Cir. 2016) (agreeing with “the district court’s cogent,

thoughtful analysis of the standing question”).

        Miller also claims that she suffers an injury in fact from the extra time she spends trying to

help Democratic candidates avoid defeat at the polls. But that purported injury rests on the same

shaky foundation. Because the defeat of a Democratic candidate is not a cognizable injury, neither

are the costs Miller incurs in an effort to avoid that non-injury. A plaintiff “cannot manufacture

standing by choosing to make expenditures based on” an alleged harm that does not itself qualify as

an injury in fact. Clapper, 568 U.S. at 402. Those costs are, at most, self-inflicted injuries that do not

                                                     9
provide Article III standing. See Elec. Privacy Info. Ctr. v. Presidential Advisory Comm’n on Election Integrity,

878 F.3d 371, 379 (D.C. Cir. 2017); Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 923 (D.C. Cir.

2015) (Henderson, J., concurring in the judgment) (“[I]njury attendant on the avoidance of an

uncognizable injury is itself insufficient for standing because, for one thing, it is self-imposed.”).

        Miller cannot plausibly allege any other injury in fact. The Ballot Order Statute does not affect

her ability to vote. Based on her own allegations, the statute does not prevent her from “vot[ing]

consistently for Democratic Party candidates.” Compl. ¶ 13.

        Nor has Miller suffered a vote-dilution injury. See id. “The harm of vote dilution . . . . arises

when an election practice—most commonly, the drawing of district lines—devalues one citizen’s vote

as compared to others.” Gill, 138 S. Ct. at 1935 (Kagan, J., concurring). For example, in one-person-

one-vote cases, the injury is that a vote in an “overpopulated district . . . count[s] for less than” a vote

in an underpopulated district. Id. Similarly, in cracking or packing cases, the injury is “be[ing] placed

in legislative districts deliberately designed to ‘waste’ . . . votes in elections where their chosen

candidates will win in landslides (packing) or are destined to lose by closer margins (cracking).” Id. at

1930 (majority).

        In this case, however, Miller’s vote is neither devalued nor wasted. Miller does not complain

about her districts. She claims only that her vote does not lead to electoral success because other

voters choose a different candidate. Compl. ¶ 13. That is not vote dilution. It is losing an election.

Miller has pled nothing to distinguish her supposed injury from the “injury” suffered by every voter

who supports a losing candidate. See Thornburg v. Gingles, 478 U.S. 30, 57 (1986) (“[L]oss of political

power through vote dilution is distinct from the mere inability to win a particular election . . . .”). That

is not enough for Article III standing.

        B.       The Committee Plaintiffs Lack Standing

        The Committee Plaintiffs do not have either associational standing or organizational standing.

                                                       10
                1.      Associational Standing

        The Committee Plaintiffs have not established associational standing. A plaintiff cannot have

associational standing unless one of its members would have standing to sue individually. See Hunt v.

Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977); Ctr. for Biological Diversity v. EPA, 937 F.3d

533, 536 (5th Cir. 2019). Thus, the Committee Plaintiffs must “identify members who have suffered

the requisite harm” for injury in fact. Summers v. Earth Island Inst., 555 U.S. 488, 499 (2009); see also

NAACP v. City of Kyle, 626 F.3d 233, 237 (5th Cir. 2010) (requiring evidence of “a specific member”).

        Because the Committee Plaintiffs have not alleged the existence of specific members, let alone

specific members with individual standing, their claims should be dismissed. See Ga. Republican Party

v. SEC, 888 F.3d 1198, 1203 (11th Cir. 2018); Draper v. Healey, 827 F.3d 1, 3 (1st Cir. 2016) (dismissing

under Rule 12(b)(1) because plaintiff did not identify a member who was affected by the challenged

regulation).

        At least some of the Committee Plaintiffs may not be able to allege that they have individual

members at all. The DSCC and the DCCC, for example, do not describe themselves as membership

organizations. Compl. ¶¶ 16–17. Not having members is fatal to associational standing. See Hunt,

432 U.S. at 344 (requiring “indicia of membership in an organization” for associational standing); City

of Olmsted Falls v. FAA, 292 F.3d 261, 267–68 (D.C. Cir. 2002).

        To be sure, the Committee Plaintiffs work on behalf of various candidates, but the

beneficiaries of a plaintiff ’s services do not qualify as members for purposes of associational standing.

See Ne. Ohio Coal. for Homeless v. Blackwell, 467 F.3d 999, 1010 n.4 (6th Cir. 2006) (“[T]he Northeast

Ohio Coalition for the Homeless apparently seeks to assert a form of representational standing never

recognized by any court—standing on behalf of the group served by the organization.”).

        The only voter identified in the Complaint is Miller, but the Complaint does not allege that

Miller is currently a member of any of the associational plaintiffs. Compl. ¶ 13. She therefore cannot

                                                   11
give them associational standing. But even if she were a member, that would not help the Committee

Plaintiffs because Miller lacks standing for the reasons explained above. See supra Part II.A.

                2.       Organizational Standing

        The Committee Plaintiffs do not have organizational standing because they have not plausibly

alleged that they, as organizations, will suffer injuries in fact. At minimum, they cannot allege

cognizable injuries unless the Ballot Order Statute will affect the outcomes of individual races. But

Plaintiffs do not allege that ballot order will be outcome determinative in any particular race.

        An organization has standing to sue if it satisfies the same Article III requirements of injury-

in-fact, causation, and redressability applicable to individuals. City of Kyle, Tex., 626 F.3d at 237 (citing

Lujan, 504 U.S. at 560–61). “[A]n organization may establish injury in fact by showing that it had

diverted significant resources to counteract the defendant’s conduct; hence, the defendant’s conduct

significantly and ‘perceptibly impaired’ the organization’s ability to” conduct its routine “‘activities—

with the consequent drain on the organization’s resources[.]’” Id. at 238 (quoting Havens Realty Corp. v.

Coleman, 455 U.S. 363, 379 (1982)). “Not every diversion of resources to counteract [a] defendant’s

conduct, however, establishes an injury in fact.” Id. Rather, any “[s]uch injury must be ‘concrete and

demonstrable.’” Id.

        Thus, to establish standing, “an organizational plaintiff must explain how the activities it

undertakes in response to the defendant’s conduct differ from its ‘routine [] activities,’” and must

“identify ‘specific projects that [it] had to put on hold or otherwise curtail in order to respond to’ the

defendant’s conduct.” Def. Distributed v. U.S. Dep’t of State, No. 1:15-cv-372, 2018 WL 3614221, at *4

(W.D. Tex. July 27, 2018) (quoting City of Kyle, 626 F.3d at 238). See also, e.g., ACORN v. Fowler, 178

F.3d 350, 358 (5th Cir. 1999) (holding that organization’s expenditures must be “caused by an[] action

by” the defendant that the organization “claims is illegal, as opposed to part of the normal, day-to-day

operations of the group” to confer standing) (citing Fair Hous. Council of Suburban Phila. v. Montgomery

                                                     12
Newspapers, 141 F.3d 71, 78 & n.5 (3d Cir. 1998)). 4

        Plaintiffs allege that Texas has had close races in the past, Compl. ¶¶ 29–31, and that “[t]here

are likely to be even more highly competitive races in Texas in 2020,” id. ¶ 33. But Plaintiffs

conspicuously fail to allege that the Ballot Order Statute will cause any Democratic candidate to lose

a race he otherwise would have won. Plaintiffs leave the Court to speculate about whether any given

candidate will lose his next election and whether the Ballot Order Statute would be the cause of such

a loss. See Clapper, 568 U.S. at 410–11. No such injury is “certainly impending.” Id. at 410.

        True, Plaintiffs allege that they expend resources to avoid the possibility of losing elections due

to the Ballot Order Statute. Compl. ¶¶ 14–17. But Plaintiffs “cannot manufacture standing merely

by inflicting harm on themselves based on their fears of hypothetical future harm that is not certainly

impending.” Clapper, 568 U.S. at 416; see also supra Part II.A.

        But even if the Committee Plaintiffs could rely on their reaction to the Ballot Order Statute,

it still would not constitute an injury in fact. First, Plaintiffs’ alleged reaction is to support Democratic

candidates for election, which is what they do anyway. Thus, “Plaintiffs have not explained how the

activities” they say the Ballot Order Statute leads them to undertake “differ from [their] routine

[political] activities.” City of Kyle, 626 F.3d at 238.

        Second, “Plaintiffs have not identified any specific projects that [they] had to put on hold or

otherwise curtail in order to respond to the” Ballot Order Statute. Id.; see also La. ACORN Fair Hous.

v. LeBlanc, 211 F.3d 298, 305 (5th Cir. 2000). Vague references to “efforts in other states” do not

suffice. Compl. ¶¶ 16–17.




4 See also, e.g., Advocacy Ctr. v. La. Tech Univ., No. 18-cv-0934, 2019 WL 1303212, at *4 (W.D. La. Mar. 6, 2019)
(“[A]lthough an organization conceivably could have standing if it incurred [] costs [], the organization still must
show that it would not have incurred these costs in the absence of defendant’s illegal conduct.”), report and
recommendation adopted, 2019 WL 1301983 (W.D. La. Mar. 21, 2019) (citing ACORN v. Fowler, 178 F.3d at 357-
58).
                                                          13
         Thus, Plaintiffs have not plausibly pled Article III standing. Their claims should be dismissed.

         C.       The Committee Plaintiffs Lack Statutory Standing

         Even if the Committee Plaintiffs had Article III standing, they would still lack statutory

standing. See Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 128 n.4 (2014) (explaining

statutory standing). Section 1983 provides a cause of action only when the plaintiff suffers “the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C.

§ 1983. It does not provide a cause of action to plaintiffs claiming an injury based on the violation of

a third party’s rights.

         Thus, Section 1983 follows the general rule that a plaintiff “must assert [her] own legal rights

and interests, and cannot rest [her] claim to relief on the legal rights or interests of third parties.”

Danos v. Jones, 652 F.3d 577, 582 (5th Cir. 2011) (quoting Warth v. Seldin, 422 U.S. 490, 499 (1975))

(alterations in original). When “[t]he alleged rights at issue” belong to a third party, rather than the

plaintiff, the plaintiff lacks statutory standing, regardless of Article III standing. Id.; see also Conn v.

Gabbert, 526 U.S. 286, 292–93 (1999).

         Here, both of Plaintiffs’ claims depend on the right to vote. Compl. ¶ 50 (basing Count I on

“the fundamental right to vote”); id. ¶ 54 (basing Count II on “the right to vote on equal terms”). But

the Committee Plaintiffs, as artificial entities, do not have voting rights. “It goes without saying that

political parties, although the principal players in the political process, do not have the right to vote.”

Vieth v. Pennsylvania, 188 F. Supp. 2d 532, 546 (M.D. Pa. 2002); see also Concerned Home Care Providers,

Inc. v. Cuomo, 783 F.3d 77, 91 (2d Cir. 2015). The Committee Plaintiffs are necessarily asserting the

rights of third parties.

         The Committee Plaintiffs therefore lack statutory standing to sue under Section 1983. Because

this follows from the statute itself, Plaintiffs cannot invoke any exceptions related to prudential

standing. See Am. Psychiatric Ass’n v. Anthem Health Plans, Inc., 821 F.3d 352, 359 (2d Cir. 2016)

                                                     14
(“Because Congress specified in the statute who may sue, prudential standing principles do not

apply.”).

        But even if the Committee Plaintiffs could invoke prudential-standing exceptions, their

Complaint does not do so. Plaintiffs do not allege that they have “a ‘close’ relationship with” voters,

and there is no reason to think voters face any “hindrance” to protecting their “own interests.”

Kowalski v. Tesmer, 543 U.S. 125, 130 (2004) (noting the Supreme Court has generally “not looked

favorably upon third-party standing”).

III.    The Political Question Doctrine Bars Consideration of Plaintiffs’ Claims

        Sometime “the judicial department has no business entertaining [a] claim of unlawfulness—

because the question is entrusted to one of the political branches or involves no judicially enforceable

rights.” Rucho v. Common Cause, 139 S. Ct. 2484, 2494 (2019) (quotation omitted). Such claims present

nonjusticiable “political questions” because they are “outside the courts’ competence and therefore

beyond the courts’ jurisdiction.” Id. “Among the political question cases the Court has identified are

those that lack ‘judicially discoverable and manageable standards for resolving [them].’ ” Id. (quoting

Baker v. Carr, 369 U.S. 186, 217 (1962)).

        Rucho held that partisan gerrymandering presented a political question for three reasons. First,

“the Framers’ decision to entrust districting to political entities” precluded “hold[ing] that legislators

cannot take partisan interests into account.” Id. at 2497. Thus, the relevant question is when political

gerrymandering “has gone too far,” not whether it is permissible at all. Id. (quotation omitted).

Second, courts cannot “even begin to answer” whether gerrymandering “has gone too far” unless they

know the “fair” baseline from which to measure departures.             Id. at 2500–01.     Third, in the

gerrymandering context, “fairness” could be defined in different ways, and “[t]here are no legal

standards discernible in the Constitution for making such judgments, let alone limited and precise

standards that are clear, manageable, and politically neutral.” Id. at 2500.

                                                   15
        So too here. First, the Framers entrusted political entities with control over ballots. To be

sure, the Secretary believes the Ballot Order Statute is justified by non-partisan interests, but Plaintiffs

argue otherwise. To the extent the Ballot Order Statute reflects partisan interests, the question is

whether it goes “too far.” Second, courts cannot determine whether the statute goes too far without

defining a “fair” baseline. And third, “it is not even clear what fairness looks like in this context.” Id.

        Does fairness require that no votes be affected by ballot order? That no candidate receives a net

benefit from ballot order? That no party receives a net benefit from ballot order? That each candidate

or party have an equal chance of receiving any benefit from ballot order? To complicate matters,

Plaintiffs seem to concede that minor parties and independent candidates can be denied not only any

benefit from ballot order but also any chance of receiving any benefit from ballot order. See Compl.

9 n.3. As in Rucho, Plaintiffs have not put forward any “legal standards discernible in the Constitution

for” answering these questions. 139 S. Ct. at 2500. As a result, Plaintiffs’ claims are political, not

judicial, and should be dismissed as non-justiciable.

IV.     The Ballot Order Statute Is Constitutional

        Plaintiffs assert two claims: that the Ballot Order Statute (1) imposes an undue burden on the

right to vote, Compl. ¶¶ 44–51, and (2) violates the Equal Protection Clause, id. ¶¶ 52–56. Both claims

fail as a matter of law.

            A. The Ballot Order Statute Does Not Burden the Right to Vote

        Plaintiffs’ right-to-vote claim fails for two independent reasons. First, the Ballot Order Statute

is not subject to the Anderson-Burdick framework because it does not implicate the right to vote.

Second, even if it were subject to that framework, it would easily pass constitutional muster.

                1.         The Anderson-Burdick Framework Does Not Apply

        “The Constitution provides that States may prescribe ‘[t]he Times, Places and Manner of

holding Elections for Senators and Representatives,’ and the Court therefore has recognized that

                                                    16
States retain the power to regulate their own elections.” Burdick v. Takushi, 504 U.S. 428, 433 (1992)

(quoting U.S. Const. art. I, § 4). Given this broad authority, Texas decided to guide local officials in

their preparation of ballots. “Common sense, as well as constitutional law, compels the conclusion

that government must play an active role in structuring elections; ‘as a practical matter, there must be

a substantial regulation of elections if they are to be fair and honest and if some sort of order, rather

than chaos, is to accompany the democratic processes.’ ” Id. (quoting Storer v. Brown, 415 U.S. 724, 730

(1974)).

           Because the Ballot Order Statute governs the formatting local officials use in preparing ballots,

it does not regulate, much less infringe, the right to vote. But the Anderson-Burdick test, on which

Plaintiffs rely, Compl. ¶¶ 45–46, applies only when a court “evaluate[s] a law respecting the right to

vote—whether it governs voter qualifications, candidate selection, or the voting process.” Crawford v.

Marion Cty. Election Bd., 553 U.S. 181, 204 (2008) (Scalia, J., concurring). That is because “[t]he right

to vote derives from the right of association,” as even the most expansive applications of the right to

vote recognize. Lubin v. Panish, 415 U.S. 709, 721 n.* (1974) (Douglas, J., concurring) (quoting Storer,

415 U.S. at 756 (Brennan, J., dissenting)).

           The ability to vote for a particular candidate may implicate the right of association, see Burdick,

504 U.S. at 433, but the Ballot Order Statute does not. It is unlike the restrictive ballot-access laws in

Anderson and Burdick, which would have prevented supporters of certain candidates from voting for

those candidates. Anderson v. Celebrezze, 460 U.S. 780, 782–83 (1983); Burdick, 504 U.S. at 430.

           Regardless of the order used on a ballot, each voter remains equally able to vote for and

associate with any candidate. “[M]ere ballot order denies neither the right to vote, nor the right to

appear on the ballot, nor the right to form or associate in a political organization.” Libertarian Party of

Va. v. Alcorn, 826 F.3d 708, 717 (4th Cir. 2016). “[A]ccess to a preferred position on the ballot so that

one has an equal chance of attracting the windfall vote is not a constitutional concern.” Id. at 719

                                                       17
(quoting New All. Party v. N.Y. State Bd. of Elections, 861 F. Supp. 282, 295 (S.D.N.Y. 1994)).

        If, as Plaintiffs assert, the Ballot Order Statute makes it harder for some candidates to win

elections, that is because fewer voters want to support a particular candidate, not because those

candidates’ supporters cannot vote as they wish. In substance, Plaintiffs complain that voters refuse

to associate with them, not that voters cannot associate with them. “The First Amendment right to

associate and to advocate provides no guarantee that a speech will persuade or that advocacy will be

effective.” Smith v. Ark. State Highway Emps., Local 1315, 441 U.S. 463, 464–65 (1979) (citations and

quotations omitted).

                 2.       In Any Event, the Ballot Order Statute Satisfies Anderson-Burdick

        If the Court concludes Anderson-Burdick applies, the Ballot Order Statute should easily pass

muster. The burden on Plaintiffs, if any, is de minimis, and the statute advances weighty State interests.

        Plaintiffs cannot claim any serious burden on the right to vote. As the Southern District of

Texas found in a similar challenge to Texas’s ballot order scheme, “[u]nder Anderson, the character and

magnitude of the plaintiff ’s asserted constitutional violation is slight. Voters who wish to support

him may look a bit further down the ballot . . . .” Meyer v. Texas, No. H-10-cv-3860, 2011 WL 1806524,

at *6 (S.D. Tex. May 11, 2011) (citation and quotations omitted) (rejecting a write-in candidate’s claim).

        According to the Seventh Circuit, being listed third or even lower on the ballot “may result”

in a “relatively slight disadvantage.” Bd. of Election Comm’rs of Chi. v. Libertarian Party of Ill., 591 F.2d 22,

27 (7th Cir. 1979). Surely being listed second, the purported plight of Plaintiffs’ preferred candidates,

is de minimis. Because the Ballot Order Statute does not seriously burden the right to vote, it is subject

to relaxed scrutiny. See Burdick, 504 U.S. at 434. Thus, “even assuming some positional advantage

here, the voters’ right to choose their representatives is not sufficiently infringed as to warrant strict

scrutiny . . . .” Clough v. Guzzi, 416 F. Supp. 1057, 1067 (D. Mass. 1976) (upholding the listing of

incumbents first).

                                                       18
        The Ballot Order Statute furthers weighty State interests that are more than sufficient to satisfy

Anderson-Burdick. Those interests include: preventing gamesmanship, avoiding voter confusion,

making voting easier, and simplifying administration. See Burdick, 504 U.S. at 433 (recognizing State

interests in “fair and honest” elections characterized by “order, rather than chaos”).

        Preventing Gamesmanship: If the order in which a candidate appears on the ballot provides

a benefit, that benefit should be allocated in a way that avoids gamesmanship by government officials.

And if Texas citizens believe ballot order matters, avoiding the appearance of gamesmanship is also

important. That requires the use of a neutral, easy-to-implement, and easy-to-enforce rule announced

in advance. That is exactly what the Ballot Order Statute provides. See Meyer, 2011 WL 1806524, at

*6 (noting the “state’s regulatory interests in organizing a clear and intelligible ballot, presenting a

logical arrangement based on the reasonable and nondiscriminatory basis of historical strength of

support, and displaying candidates in a simple way that avoids voter confusion.”).

        The statute is neutral because it turns on gubernatorial elections, which either party can win.

Cf. Graves v. McElderry, 946 F. Supp. 1569 (W.D. Okla. 1996) (holding unconstitutional a statute

requiring Democratic candidates to be listed first). It also ensures local officials cannot improperly

alter ballot order on a case-by-case basis. The ease of implementation, and the ease of ensuring the

statute was implemented correctly, make any deviations from the Ballot Order Statute particularly

obvious. That encourages compliance by local officials and citizen trust in government.

        Avoiding Voter Confusion: Many voters choose candidates based on partisan affiliation. See

Compl. ¶ 13; Libertarian Party of Va., 826 F.3d at 719. Thus, using a consistent party order avoids voter

confusion. If voters see that Party A is to the left, Party B is in the middle, and Party C is on the right,

they are more likely to successfully pick their preferred candidates. If the party order on a ballot is

inconsistent, then a voter is more likely to accidentally select a candidate from a party that he does not

prefer. See Libertarian Party of Va., 826 F.3d at 720 (“The ballot law ensures that if a party’s candidate

                                                    19
for United States Senator is listed second, for example, then candidates from that party will be second

in lists for other offices as well. This again advances the state’s interest in efficient procedures for the

election of public officials. It makes the ballot more easily decipherable, especially for voters looking

for candidates affiliated with a given party.” (quotation and citation omitted)); Green Party of Tenn. v.

Hargett, No. 3:11-cv-692, 2016 WL 4379150, at *40 (M.D. Tenn. Aug. 17, 2016), aff’d, No. 16-6299,

2017 WL 4011854 (6th Cir. May 11, 2017) (“[T]he State’s interest in party-order symmetry is also an

important interest that is sufficiently weighty to justify the ballot-order statute.”).

        Making Voting Easier: To be sure, voters can determine partisan identification in other ways.

But keeping a consistent party order eases the burden on voters. “Listing candidates by party allows

voters to more quickly find their preferred choice for a given office, especially when party loyalties

influence many voters’ decisions.” Libertarian Party of Va., 826 F.3d at 719. That makes the individual

voting experience more pleasant and makes lines to vote move more quickly.

        Ordering parties in terms of past popularity enables most voters to reach their preferred

candidates more quickly. “Additionally, other federal courts have noted a state’s legitimate interests

in basing ballot placement upon a showing of past strength amongst the electorate.” Meyer, 2011 WL

1806524, at *6; see also Bd. of Election Comm’rs of Chi. v. Libertarian Party of Ill., 591 F.2d 22, 27 (7th Cir.

1979) (“[W]e think that it was permissible to choose the alternative that would make the ballot as

convenient and intelligible as possible for the great majority of voters, who, history indicated, would

wish to vote for a candidate of one of the two major parties.”).

        Texas has a strong interest in making voting easier. That is why it requires local officials to

prepare sample ballots that voters can study before the election. See Tex. Elec. Code § 52.008. Under

the Ballot Order Statute, sample ballots are helpful because they mirror what every voter in that locality

will see when voting. Any system that gives differently ordered ballots to different voters within a



                                                      20
locality would make sample ballots much less useful, and potentially confusing. That would, in turn,

make voting more difficult.

         Ease of Administration:      Finally, the Ballot Order Statute is easy for local officials to

administer. It requires almost no resources because they can simply refer to previous election results.

Plaintiffs suggest randomized ballot order in general elections. Compl. ¶ 1. But randomized order

would have disadvantages that the State reasonably seeks to avoid. While Plaintiffs fail to provide any

indication of how local election officials would administer a randomized ballot system, it would

undoubtedly require more resources to administer. Hosting lotteries, for example, costs time and

money.

         Second, it is harder to monitor compliance. Whether a local official complies with the current

Ballot Order Statute is obvious.       That improves not only compliance but also voter trust in

government. Whether a local official actually uses a randomization process can be difficult to

determine. Because a random process could lead to any result, no result would be conclusive evidence

of official malfeasance. Thus, using a randomized order might diminish both actual election integrity

and voter confidence in election integrity. See Eu v. S.F. Cty. Democratic Cent. Comm., 489 U.S. 214, 231

(1989) (explaining that a state “indisputably has a compelling interest in preserving the integrity of its

election process” (citing Rosario v. Rockefeller, 410 U.S. 752, 761 (1973))).

         That the State uses randomized order in primary elections does not undermine the arguments

above. Compl. ¶ 1. The State has good reasons for distinguishing general elections from primary

elections. In primary elections, candidates cannot be placed in party order because all candidates are,

by definition, members of the same party. Thus, Texas does not have the option of using the Ballot

Order Statute to govern primary elections. Moreover, randomized order is more likely to be beneficial

in primary elections than in general elections. On Plaintiffs’ theory, voters in primary elections are

more likely to be swayed by ballot order due to the lack of partisan identifiers to distinguish candidates.

                                                     21
        For these reasons, the Ballot Order Statute does not violate anyone’s right to vote.

        B.      Plaintiffs’ Equal Protection Claim Also Fails

        The Ballot Order Statute does not violate the Equal Protection Clause. Plaintiffs have not

plausibly alleged intentional or purposeful discrimination in which one class is favored over another.

See Bd. of Election v. Libertarian Party, 591 F.2d 22, 24-25 (7th Cir. 1979) (ballot placement claim under

the Equal Protection Clause requires a showing of “an intentional or purposeful discrimination”); cf.

Republican Party of N.C. v. Martin, 980 F.2d 943, 955 (4th Cir. 1992) (equal protection claim involving

voting rights requires allegation of “intentional discrimination against an identifiable political group

and an actual discriminatory effect on that group”) (internal citation omitted); Veasey v. Abbott, 830

F.3d 216, 230 (5th Cir. 2016) (en banc) (stating that “[p]roof of racially discriminatory intent or

purpose is required to show a violation of the Equal Protection Clause” (quoting Village of Arlington

Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977))).

        The Ballot Order Statute applies equally to everyone, regardless of political party. Ballot order

is determined by an objective rule announced in advance. Sometimes, Democrats have been listed

before Republicans. Other times, the opposite. Statutes providing neutral rules, which might benefit

any political party, are not rendered discriminatory by the fact that they benefit one party when applied

in particular circumstances. See Rodriguez v. Popular Democratic Party, 457 U.S. 1, 10 n.10 (1982) (holding

that “a statute providing that all such vacancies [in the legislature] be filled by appointment does not

have a special impact on any discrete group of voters or candidates” and thus is not discriminatory

for equal-protection purposes). Moreover, if the statute it discriminatory at all, it is subject to rational

basis review, which it easily survives for the same reasons it survives under the Anderson-Burdick

framework. See supra Part IV.A.1.

V.      Plaintiffs Are Not Entitled to Relief

        Plaintiffs are not entitled to the equitable relief they seek. “[T]he declaratory judgment and

                                                    22
injunctive remedies are equitable in nature, and other equitable defenses may be interposed.” Abbott

Labs. v. Gardner, 387 U.S. 136, 155 (1967), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99

(1977). Here, Plaintiffs’ claims fail because of laches, the benefits Plaintiffs previously accepted,

unclean hands, and in pari delicto.

        “Laches is founded on the notion that equity aids the vigilant and not those who slumber on

their rights.” Nat’l Ass’n of Gov’t Emps. v. City Pub. Serv. Bd. of San Antonio, 40 F.3d 698, 708 (5th Cir.

1994) (quotation omitted). “The defense consists of three elements: (1) a delay on the part of the

plaintiff in instituting suit; (2) that is not excused; and (3) that results in undue prejudice to the

defendant’s ability to present an adequate defense.” Id. Each element is met here.

        Plaintiffs have certainly delayed instituting suit. Texas law has been consistent since 1963.

Plaintiffs could have challenged the Ballot Order Statute in the decades since then, but they did not.

Instead, they waited. See White v. Daniel, 909 F.2d 99, 103 (4th Cir. 1990) (laches barred challenges to

redistricting decisions made in 1971 and 1981 when suit was not filed until 1988).

        Plaintiffs have no excuse for their delay. They are sophisticated parties represented by

sophisticated counsel. Cf. Nat’l Ass’n of Gov’t Emps., 40 F.3d at 709. And given their involvement in

the political process, Plaintiffs also must have been aware of the Ballot Order Statute and its alleged

effect on electoral results. According to Plaintiffs’ Complaint, the effect of ballot order was “a

commonly known and accepted fact” at least as early as 1958. Compl. ¶ 19 (quoting Kautenburger v.

Jackson, 85 Ariz. 128, 130–31 (Ariz. 1958)).

        Plaintiffs’ inexcusable delay has prejudiced the Secretary.        “Delay and prejudice are a

complimentary ratio: the more delay demonstrated, the less prejudice need be shown.” Marshall v.

Meadows, 921 F. Supp. 1490, 1494 (E.D. Va. 1996); see also White, 909 F.2d at 103 (“Given that plaintiffs’

delay is inexcusable and unreasonable, the County need not show the degree of prejudice that would

be required if the delay had been less aggravated.”). But in this case, the prejudice is serious.

                                                    23
        Plaintiffs’ Complaint suggests they will rely on evidence of the Legislature’s intent when it

enacted the Ballot Order Statute. See Compl. ¶ 46 (invoking strict scrutiny). To the extent the intent

of the 1963 Legislature is relevant, the Secretary faces prejudice from the loss of evidence. Laches

prevents Plaintiffs from allowing their claims “to slumber until evidence has been lost, memories have

faded, and witnesses have disappeared.” Nat’l Ass’n of Gov’t Emps., 40 F.3d at 710.

        Moreover, the Secretary has already explained the benefits the Ballot Order Statute gives the

State. Losing those benefits would be prejudice enough, but the transition to a new system would

have costs of its own. Local officials are accustomed to complying with the Ballot Order Statute, and

switching procedures would require retraining. Similarly, voters are accustomed to the current system,

and changing it would impose voter-education costs. These harms are more significant because of

how long the statute has already been in effect. If Plaintiffs had sued earlier, they probably would

have been lessened.

        But even if Plaintiffs had sued earlier, they would be the last people entitled to equitable relief.

Plaintiffs’ claims are premised on attributing to themselves the alleged harm suffered by Democratic

candidates and officeholders. But see supra Part II. If those harms are attributable to Plaintiffs, then

the actions of Democratic officeholders should be too.

        As discussed above, the Democratic Party was responsible for the Ballot Order Statute in the

first place. Democratic officeholders passed it, and Democratic officeholders reaffirmed it. Thus, if

the Ballot Order Statute is a problem—contrary to the Secretary’s arguments above—then it is a

problem of Plaintiffs’ own making.

        And if the Ballot Order Statute provides an unconstitutional partisan advantage—again,

contrary to the Secretary’s arguments above—it has provided that advantage to Democrats. Texas

had Democratic governors from 1965 to 1979, 1983 to 1987, and 1991 to 1995. To whatever extent

the Ballot Order Statute benefits the Governor’s party, it benefited Plaintiffs for decades.

                                                    24
        Plaintiffs’ fundamental inconsistency—passing a statute and accepting its alleged benefits

before challenging the same statute when it allegedly benefits a competitor—precludes equitable relief.

Multiple doctrines support this conclusion. For example, “[t]he Court will not pass upon the

constitutionality of a statute at the instance of one who has availed himself of its benefits.” Fahey v.

Mallonee, 332 U.S. 245, 255 (1947) (quoting Ashwander v. Tenn. Valley Auth., 297 U.S. 288, 348 (1936)

(Brandeis, J., concurring)). Plaintiffs’ current complaints stand in stark contrast to their earlier silence,

when they received the alleged benefit of the Ballot Order Statute. See Wilkinson v. Legal Servs. Corp.,

80 F.3d 535, 538 (D.C. Cir. 1996) (holding a federal employee could not challenge his termination on

a constitutional ground that would also call into question the compensation he had previously earned).

        Similarly, “[t]he equitable powers of this court can never be exerted in behalf of one who has

acted fraudulently, or who by deceit or any unfair means has gained an advantage.” Bein v. Heath, 47

U.S. 228, 247 (1848). Here, Plaintiffs’ preferred political party was responsible for the enactment of

the Ballot Order Statute. And on Plaintiffs’ theory, that enactment provided a significant and

unconstitutional benefit to their preferred party for years thereafter. Such behavior certainly qualifies

as “gain[ing] an advantage” by “unfair means.” Id. If a political party is to challenge the Ballot Order

Statute, it should not be the one that enacted and benefited from the law.

        Plaintiffs’ claims therefore fail under the doctrines of unclean hands and in pari delicto. See

Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 245 (1933) (holding that unclean hands preclude

relief “where some unconscionable act of one coming for relief has immediate and necessary relation

to the equity that he seeks in respect of the matter in litigation”); Rogers v. McDorman, 521 F.3d 381,

389 (5th Cir. 2008) (explaining that the in pari delicto doctrine asks whether “the plaintiff bears at least

substantially equal responsibility for the violations he seeks to redress”).

                                              CONCLUSION

        The Secretary respectfully requests that the Court dismiss Plaintiffs’ Complaint.

                                                     25
Date: December 12, 2019                              Respectfully submitted.

KEN PAXTON                                           /s/ Patrick K. Sweeten
Attorney General of Texas                            PATRICK K. SWEETEN
                                                     Associate Deputy for Special Litigation
JEFFREY C. MATEER
First Assistant Attorney General                     TODD LAWRENCE DISHER
                                                     Deputy Chief, Special Litigation Unit
RYAN L. BANGERT
Deputy Attorney General for Legal Counsel            MATTHEW H. FREDERICK
                                                     Deputy Solicitor General

                                                     WILLIAM T. THOMPSON
                                                     Special Counsel for Civil Litigation

                                                     MICHAEL R. ABRAMS
                                                     Assistant Attorney General

                                                     OFFICE OF THE ATTORNEY GENERAL
                                                     P.O. Box 12548 (MC-076)
                                                     Austin, Texas 78711-2548
                                                     Tel.: (512) 936-1414
                                                     Fax: (512) 936-0545
                                                     patrick.sweeten@oag.texas.gov
                                                     todd.disher@oag.texas.gov
                                                     matthew.frederick@oag.texas.gov
                                                     will.thompson@oag.texas.gov
                                                     michael.abrams@oag.texas.gov

                                                     COUNSEL    FOR   THE TEXAS SECRETARY       OF
                                                     STATE




                                    CERTIFICATE OF SERVICE

     I certify that a true and accurate copy of the foregoing document was filed electronically (via
CM/ECF) on December 12, 2019, and that all counsel of record were served by CM/ECF.

                                              /s/ Patrick K. Sweeten
                                              PATRICK K. SWEETEN




                                                26
